Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2009 Commission File No. 333-140685 World Series of Golf, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0719383 (State or Other Jurisdiction (I.R.S. Employer Identification No.) of Incorporation or Organization) 10161 Park Run Drive, Suite 150 Las Vegas, Nevada 89145 (Address of Principal Executive Offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8  OTHER EVENTS Item 8.01. Other Events. On April 27, 2009, we issued a press release announcing that we entered into an agreement with WGN Continental Broadcasting Company (WGN) pursuant to which WGN has agreed to broadcast thirteen (13) original one-hour programs (and 13 additional hours of rebroadcast) based on our 2009 World Series of Golf tournament which is to be held from May 12 to 14, 2009. A copy of the press release is furnished herewith as Exhibit 99.1. SECTION 9  FINANCIAL STATEMENTS AND EXHIBITS Item 9.01. Financial Statements and Exhibits. (d) Exhibits. The following exhibits are furnished herewith: Exhibit No. Document 99.1 Press Release of World Series of Golf, Inc. dated April 27, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD SERIES OF GOLF, INC. (Registrant) By: /s/ Joseph F. Martinez Joseph F. Martinez Chief Executive Officer Dated: April 27, 2009 EXHIBIT INDEX Exhibit No. Document Press Release of World Series of Golf, Inc. dated April 27, 2009.
